The receipt, without protest, of the salary paid is a complete bar to this action. (Administrative Code of the City of New York, § 93e-2.0; Quayle v. City of New York, 278 N. Y. 19; Gendel v. City of New York, 297 N. Y. 933.) In any event a new trial would be granted because, in our opinion, the finding of coercion, particularly with respect to the failure to sign the payroll receipts under protest, is against the weight of the evidence. Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, JJ., concur.